t c summary opinion united_states tax_court lois lipton petitioner v commissioner of internal revenue respondent docket no 12588-04s filed date lois lipton pro_se kathleen raup for respondent goldberg special_trial_judge this is a case arising under sec_6015 as amended and of the internal revenue the tax relief and health care act of publaw_109_ 120_stat_2922 amended sec_6015 to provide that this court may review the commissioner’s denial of relief under sec_6015 in cases where no deficiency has been asserted the amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of the act date see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3062 as of the date of enactment there remained an unpaid liability for tax continued code as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the taxable_year under sec_6015 respondent determined that petitioner was not entitled to such relief the sole issue before this court is whether petitioner is entitled to relief under sec_6015 for for an underpayment_of_tax shown on the return background some of the facts are stipulated the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time that the petition was filed petitioner resided in wilmington delaware petitioner and ebrehem khalil aly mr khalil aly an egyptian national met over the internet sometime in and began a romantic relationship soon thereafter that spanned the next years mr khalil aly was married with children and living in egypt at the time that he began an online continued for the year therefore this court has jurisdiction to decide this case relationship with petitioner the relationship culminated in early when mr khalil aly traveled to united_states shortly after mr khalil aly’s arrival petitioner and mr khalil aly were married by a clerk of the court in florida sometime in the late spring of petitioner and mr khalil aly left florida to reside permanently in delaware where they both worked at delcare management llc delcare a physical therapy center prior to his arrival in the united_states mr khalil aly represented to petitioner that he was a physician in egypt at delcare mr khalil aly assisted with therapy services by preparing ice and heat packs and paraffin wax treatments while petitioner worked as the center’s office manager at or about the time mr khalil aly started to receive paychecks from delcare he and petitioner went to their local internal_revenue_service irs office in wilmington delaware the couple asked personnel at the irs office whether mr khalil aly would have to pay taxes on his earnings in the united_states and whether he could claim dependency_exemptions for his children the irs personnel explained that based on the information the parties provided at that time mr khalil aly would have to pay taxes on his earnings in the united_states and he might be able to claim his children as dependents the irs personnel provided mr khalil aly with the forms necessary to request individual taxpayer identification numbers itins for his children shortly after the visit to the irs office mr khalil aly submitted tax forms to delcare’s payroll department these forms indicated that he wished to claim exemptions for six children mr khalil aly submitted itin requests for his six children in the late spring of mr khalil aly received at least two replies to these requests the first response occurred approximately month after his initial submissions and contained a set of supplemental questions pertaining to his children’s residency mr khalil aly replied to this request a second reply followed shortly thereafter again requesting additional information with respect to the children’s residency correspondence of this nature continued for months following mr khalil aly’s initial request petitioner thereafter enlisted the assistance of her local congressman to procure the itins for mr khalil aly’s children the congressman’s staff in turn enlisted the assistance of the commissioner’s taxpayer_advocate_service which informed mr khalil aly in date that itins could not be issued for his children because as of that date he had not provided documentation showing that his children satisfied the residency requirement thereafter mr khalil aly neither provided the irs with information proving the residency of his children nor did he change the number of exemptions he had reported to delcare for withholding purposes on date petitioner and mr khalil aly filed a form_1040 u s individual_income_tax_return on their return they elected the filing_status of married_filing_jointly petitioner and mr khalil aly reported tax due and owing of dollar_figure on their return however they failed to make any payment with respect to this tax due on date petitioner and mr khalil aly submitted an offer-in- compromise with respect to the unpaid tax for respondent rejected this offer-in-compromise on date and the liability stemming from remains unpaid on date respondent received petitioner’s form_8857 request for innocent spouse relief with respect to taxable_year sec_2001 and sec_2002 on the same date respondent received petitioner’s form questionnaire for requesting spouse both forms and were signed and dated by petitioner on date and with respect to the taxable_year were submitted before the form_1040 was filed petitioner’s request for innocent spouse relief with respect to taxable_year was procedurally improper sec_6015 permits a request for relief from joint_and_several_liability only when a joint_return has been made for a taxable_year and where that return shows an understatement_of_tax sec_6015 and b in this case petitioner requested relief for taxable_year month before the return was continued on the form_8857 submitted by petitioner she stated that she separated from mr khalil aly in date that she and her spouse held a joint bank account that she wrote checks and balanced the check book that she reviewed their return before signing it that she knew that there was a balance due with respect to the taxable_year that she was in financial trouble and that there was no abuse in the marriage she also stated that pursuant to a court order in egypt mr khalil aly was required to send all of his earnings to his ex-wife and children in egypt and that the couple directed mr khalil aly’s employer to withhold taxes based on six exemptions in reliance on information provided to them by irs employees periodically mr khalil aly returned to egypt for extended visits lasting several months petitioner was informed by agents of the federal bureau of investigations fbi in date that mr khalil aly was still married to his wife in egypt petitioner thereafter began annulment proceedings on date respondent sent petitioner a letter stating that respondent had made a preliminary determination that petitioner was not eligible for relief under sec_6015 for continued filed moreover the return indicated that a refund was owed as petitioner’s request for relief for the taxable_year did not comply with the procedural requirements of sec_6015 respondent addressed only the taxable_year in the final notice_of_determination issued to petitioner on date accordingly the taxable_year is not at issue in this case the taxable_year on date petitioner sent respondent a statement of disagreement with respondent’s preliminary determination as set forth in the letter dated date on date respondent’s appeals officer sent petitioner a letter advising her that he had received her statement of disagreement which would be considered her appeal on date the appeals officer sent petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 and summary recommendation determining that petitioner was not entitled to relief under sec_6015 for the taxable_year on date respondent’s appeals officer sent petitioner a letter advising her that the earlier determination made by its examination_division would stand the letter requested a response from petitioner within days petitioner responded by letter dated date in which she reiterated that she should not be held responsible for the liability stemming from the taxable_year as that liability resulted from representations that both the irs personnel and mr khalil aly made to her that itins would be issued for mr khalil aly’s children for the taxable years at issue discussion as a general_rule spouses making joint federal_income_tax returns are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 relief available under sec_6015 sec_6015 provides relief from joint liability by providing the taxpayer with three avenues for obtaining relief sec_6015 provides full or apportioned relief with respect to understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 potentially the broadest of the three avenues and the avenue pertinent to the issue in this case confers upon the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c as there is no understatement_of_tax at issue neither sec_6015 nor c applies therefore we must consider the equitable relief provisions of sec_6015 sec_6015 as amended provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c to prevail petitioner must prove both that she is entitled to relief under sec_6015 and that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 for the following reasons we conclude that petitioner is not entitled to relief under sec_6015 because she was not eligible to file a joint_return for taxable_year in order to be eligible for relief under sec_6015 petitioner must have made a joint_return for the taxable_year at issue see sec_6015 b a sec_6013 defines a joint_return as that made by a husband and wife sec_6013 in the administration of the federal_income_tax laws the marital status of individuals is determined under state law where the taxpayer resides 47_tc_415 revrul_58_66 1958_1_cb_60 accordingly we now consider petitioner and mr khalil aly’s marital status under delaware law during at least the years prior to his arrival in the united_states in mr khalil aly was married with children in egypt during this period he did not hide his marital status from petitioner when mr khalil aly arrived in florida to meet petitioner in early he announced to her that although he was no longer married to his wife in egypt however an egyptian court had issued an order that he remit all of the wages that he might earn in the united_states to his former wife and their six children petitioner testified that shortly after mr khalil aly arrived in the united_states she and he were married by a clerk of a court somewhere in florida petitioner did not testify about any of the details surrounding the marriage ceremony or provide any documentation proving that a marriage ceremony took place after their initial meeting and purported marriage ceremony in florida petitioner and mr khalil aly moved to delaware they lived together there from approximately date to date during the months that they resided in delaware petitioner testified that mr khalil aly made approximately three extended trips back to egypt he was gone for approximately months during each trip near the time of each of these trips mr khalil aly would offer petitioner an elaborate reason for his travel these reasons included a life- saving operation for one of his daughters and training that he was required to undergo to become the next egyptian medical ambassador to the united_states according to petitioner on each trip made to egypt mr khalil aly would take with him large sums of cash including all of the wages he earned while working at delcare plus additional money that petitioner gave him petitioner testified that it was during the last of mr khalil aly’s extended trips to egypt that she received a visit from agents of the fbi the fbi agents informed petitioner that mr khalil aly was perpetrating a ruse that he was and had always been married to his wife in egypt that he came to the united_states for the primary purpose of marrying a citizen here and that he was not in line to become the next egyptian medical ambassador to the united_states the fbi strongly advised petitioner to seek an annulment from the family court in delaware so that mr khalil aly who the fbi perceived as a threat to national security could not use his marriage to a u s citizen to gain reentry into the united_states on the basis of the foregoing facts and the suspect circumstances under which mr khalil aly came to the united_states including the brevity of his and petitioner’s engagement period apparently days at most we conclude that mr khalil aly was in fact married at the time that a marriage ceremony was conducted in florida assuming that such a ceremony actually occurred under florida law a person who has a living spouse and marries another person is guilty of a felony of the third degree fla stat ann sec dollar_figure west therefore the marriage entered into by petitioner and mr khalil aly in florida was void ab initio groover v groover so 2d fla dist ct app accordingly since there was no valid marriage under ordinary circumstances an annulment would be unnecessary id we believe that petitioner sought an annulment in the family court in delaware based equally on the fbi’s revelation to her of mr khalil aly’s marital status and motive for remaining married to a u s citizen and her desire to prevent him from returning to their home we find that petitioner was very emotionally distressed and confused by the circumstances that transpired during and after her visit from the fbi we believe that petitioner honestly thought that she had to obtain an annulment although we are uncertain as to whether there was a requirement for her to do so under these circumstances while we acknowledge that it was improper for her to seek an annulment after she was told that a valid marriage in florida never occurred we do not consider petitioner’s obtaining the annulment as having any legal effect with respect to the issue of petitioner’s correct filing_status for taxable_year moreover although we acknowledge that a bigamous marriage is voidable in delaware in this case the marriage was not entered into in delaware but florida where such marriages subject the married party to a felony charge and are therefore void del code ann tit sec_101 fla stat ann sec dollar_figure west while we believe that the state of florida had no reason to suspect that the florida marriage was void ab initio we do not find that the subsequent annulment gave validity to either the marriage entered into in florida or the cohabitation of petitioner and mr khalil aly in delaware a marriage void ab initio in the state where contracted is also void ab initio in another jurisdiction cf 292_us_216 a general_rule of conflict of laws that a marriage which is valid under the law of the place where it is contracted is recognized as valid everywhere as a final point on the inconsequential effect of the annulment we conclude that the delaware annulment did not validate any common_law arrangement that would permit petitioner to file as married as neither florida nor delaware recognizes common_law marriage del code ann tit sec_126 fla stat ann sec_741 west in delaware the presumption of marriage arising from marital cohabitation is not conclusive but rather subject_to rebuttal which may be made by proof of facts showing that no marriage ever existed between the parties or proof that at its commencement either party had a prior spouse living and undivorced owens v bentley a 2d del here we are convinced that the facts presented in this case are conclusive that there was never a valid marriage between petitioner and mr khalil aly accordingly we conclude that petitioner is not entitled to relief under sec_6015 because mr khalil aly was still married at the time that their ceremony in florida purportedly occurred making any union between him and petitioner meretricious from its inception moreover a joint_return could not be filed by petitioner and mr khalil aly under these facts as mr khalil aly’s previous marriage had not been legally dissolved chap v commissioner tcmemo_1964_26 the fact that petitioner and mr khalil aly resided together in delaware for months is irrelevant as there is no state that recognizes a bigamous common_law marriage ochs v commissioner tcmemo_1986_595 since petitioner could not be married to mr khalil aly petitioner is not entitled to joint filing_status for the taxable_year petitioner’s liability for taxable_year petitioner’s correct filing_status for the taxable_year should be single petitioner’s income_tax_liability for should be calculated using the filing_status single exhibit in this case is a copy of petitioner’s amended tax_return with the filing_status single for year that she submitted to respondent sometime before the trial we are unsure as to whether respondent has accepted this return as a result of this opinion respondent should accept the amended_return as continued with respect to taxable_year petitioner has only provided as an attachment to the joint tax_return a copy of her form_w-2 wage and tax statement from delcare the court is not in possession of sufficient information from which petitioner’s liability for may be decided reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent continued filed in the alternative petitioner may be entitled to file a return for the taxable_year at issue with the filing_status of single
